NO. 12-16-00011-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CARLTON RAY CHAMPION, JR.,                      §      APPEAL FROM THE 114TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Carlton Ray Champion, Jr. appeals from his conviction for murder. In one issue, he
challenges the sufficiency of the evidence to corroborate testimony from a jailhouse informant.
We affirm.


                                         BACKGROUND
       The State charged Appellant with the murder of Tyrone Underwood. Alvin Harold
testified that sometime after 2:00 a.m. on January 26, 2015, he heard two to three gunshots in the
vicinity of 24th Street near his home, followed by a loud crash. Harold testified that 24th Street
leads directly to Texas College and that it takes around five minutes to ride a bicycle from his
home to the campus. Laketha Alexander testified that around 2:30 a.m., she contacted 9-1-1
after her grandchildren heard the gunshots. She also resides near Texas College.
       When Officer Joshua Smedley with the Tyler Police Department arrived at 24th Street, he
found Underwood deceased in the driver’s seat of his wrecked vehicle. Underwood had $180
inside his cell phone case and $16 in his center console. Smedley and Officer Brandon Lott, also
with the Tyler Police Department, testified that the vehicle had been struck by bullets. Officers
found red paint flakes, which matched Underwood’s vehicle, and shell casings in the driveway of
a house not far from the crime scene. Underwood apparently tried to drive away, but his injuries
prevented him from maintaining control of the vehicle. Lott testified that the shell casings
indicate the shooter was near the driveway when firing. Smedley testified that the shooter could
have been inside or outside the vehicle. Lott saw a significant amount of blood in the vehicle,
and he testified that it appeared Underwood tried to exit the vehicle.
       Investigator Donald Malmstrom with the Tyler Police Department found three bullet
holes in the vehicle. He and Investigator Craig Williams with the Tyler Police Department
testified that shots were fired from the passenger’s side of the vehicle. Williams testified that the
shooter could have been firing from the car door without any blood traveling back onto the
shooter. He explained that the chances of being spattered with blood would increase if the
shooter were closer to Underwood when firing.
       Dr. Stephen Hastings, who conducted Underwood’s autopsy, testified that Underwood
sustained gunshot wounds to the right shoulder, the anterior left shoulder, the back of the right
forearm, and the palm of the left hand. The wound to the right arm passed through Underwood’s
ribs and thoracic vertebrae, caused a contusion to his left lung, and punctured his right lung.
This gunshot wound was fatal, causing Underwood’s blood loss. Dr. Hastings further testified
that Underwood would have lost consciousness in under ten minutes. He opined that, unless
other evidence showed differently, it appeared that the shooter was more than three feet from
Underwood when firing.
       Detective Dennis Matthews with the Tyler Police Department testified that Underwood’s
cell phone contained communications with George Thomas. Underwood and Thomas met
through a dating website, but never met in person. Detective Nathan Elliott with the Tyler Police
Department testified that, early on January 25, Underwood and Thomas discussed meeting, but
made no official plans. According to their texts, Thomas wanted Underwood to come to his
home in North Tyler. Although Thomas lived near the crime scene, Elliott did not find evidence
indicating that the men exchanged addresses. Elliott testified that the conversation ended around
2:30 a.m. on January 25. On January 26, around 1:00 a.m., Thomas texted Underwood, but
received no response.
       When asked if Thomas had tried to get money from Underwood, Detective Matthews
testified that Thomas’s roommate had mentioned something about money. Matthews described
Thomas as surprised and taken off guard when he learned of Underwood’s death. Thomas
cooperated with officers, allowed them to access his cell phone, and gave officers a DNA



                                                 2
sample. The record suggests that Thomas may have moved out of state sometime after the
murder. Detective Elliott testified that Thomas denied involvement in the murder and was
cleared of any wrongdoing.
       Detective Andy Erbaugh with the Tyler Police Department testified that Underwood’s
roommates told him that Underwood was a transgender woman and was dating “Carlton,” who
played football for Texas College. Underwood was also known as “Tyra.” Officers testified that
Texas College was near the crime scene. Mercy Seidu, Underwood’s friend, testified that
Underwood always talked about Appellant, but never mentioned Thomas.              Kedrick Darks,
Underwood’s roommate, testified that Appellant and Underwood were in a relationship. He
once met Appellant at Underwood’s apartment, but he knew that Appellant had been there on
other occasions. Darks testified that Appellant and Underwood deleted their dating profiles, but
Appellant later reactivated his profile. Darks believed that Underwood had begun distrusting
Appellant and that the two had an argument. He never heard Underwood mention Thomas.
       Investigator Jamie Tarrant with the Tyler Police Department testified that messages
between Appellant and Underwood indicated that, in the hours leading up to the murder,
Underwood confronted Appellant about having a profile on a dating website.            Underwood
seemed angry. In a text sent on January 26 around 2:00 a.m., Appellant told Underwood to meet
him on 25th Street. Tarrant testified that 25th Street is a block from Appellant’s dorm. After
Underwood told Appellant that he was on his way, Appellant responded that he was about to
walk towards 25th Street. Texts indicate that Underwood arrived first, told Appellant that he
was there, and said, “[Y]ou should [have] been here.” Appellant said, “I’m leaving now.”
Underwood threatened to come to the school, but Appellant said, “No you not chill” and
Underwood replied, “K.” The conversation ended around 2:06 a.m. and there are no further texts
between them.
       Detective Matthews testified that campus video cameras showed Appellant leaving his
dorm room and walking through the lobby around 2:13 a.m. Tarrant testified that it would take a
minute or two to walk to 25th Street and another minute to drive from there to 24th Street.
Elliott testified that it would take three to four minutes to run to the dorm from where the shell
casings were found. Matthews testified that campus video cameras showed Appellant returning
to his room around 2:27 a.m. Appellant wore a camouflage jacket and dark colored pants, shoes,
and a hat. Matthews believed that Appellant could have left the campus without being seen.



                                                3
Investigator Tarrant testified that he found no evidence showing that Underwood and Appellant
actually met, but that the text conversation shows that Appellant was in the same area at the same
time as the murder.
        On January 26, during his first interview with officers, Appellant admitted knowing
Underwood and communicating with him through “Kik,” a texting application. He claimed that
he met Underwood for the first time around two weeks before the murder, and that they met only
one other time after that. He told officers that Underwood drove a white vehicle. He did not
mention a red vehicle. He knew Underwood as Tyra, but acted as though he did not know
Underwood was a male. He claimed that his DNA would not be found in Underwood’s vehicle
and that he had never been to Underwood’s apartment.              Appellant stated that he last
communicated with Underwood around 11 p.m. on January 25. He told officers that he was
supposed to meet Underwood, but he fell asleep and never left the dorm. When Detective Elliott
asked to see Appellant’s tablet, Appellant told Elliott that he had deleted the Kik application.
The application was deleted about thirty minutes before the interview. Elliott also noticed that
someone used the tablet around 2:47 a.m., even though Appellant claimed that the battery had
died.
        A witness told officers that, on January 27, she saw an African-American male kicking
leaves in a vacant lot near the crime scene. The witness thought the man appeared to be looking
for something. Officers searched the lot, but found nothing. That same day, officers searched
Appellant’s dorm room. Detective Matthews described Appellant as “very defensive,” which
included yelling and cursing. Appellant told officers that he last spoke with Underwood around
9:30 p.m., just before his tablet’s battery died.
        Detective Elliott testified that Appellant never admitted leaving his dorm, being in
Underwood’s vehicle, or having a sexual relationship with Underwood. He testified that the
texts between Appellant and Underwood reflect a relationship that was falling apart. Elliott
believed that Appellant did not want anyone knowing about his relationship with Underwood.
        Jennifer Smith, a DNA analyst, testified that Appellant was the major contributor of
DNA found on the passenger’s side seatbelt and an inside door latch handle of Underwood’s
vehicle. Officers tested Appellant’s camouflage jacket for lead, but the test was negative.
        Ladarius Harris, who was in jail for burglary of a habitation, testified that he knew
Underwood.      One day, he saw Appellant in the jail’s recreation yard and perceived an



                                                    4
opportunity to obtain justice for Underwood’s family. He asked Appellant if he was the one who
people said killed Underwood. Appellant replied, “Yeah, that’s what they saying.” Appellant
told Harris that police had nothing on him and all the evidence against him was circumstantial.
When Harris asked Appellant if he did “it,” Appellant responded with “Yeah, you know, we had
problems.” He also told Harris that he knew Underwood was transgender, but did not want to
discuss it. Harris admitted sending a letter to Detective Elliott, in which he mentioned possibly
receiving assistance with the charges pending against him. He denied being promised anything
in return for his testimony, and testified that he knew not to expect assistance with his pending
criminal charges.
       At the conclusion of trial, the jury found Appellant guilty of murder and assessed
punishment of imprisonment for life.


                        SUFFICIENCY OF CORROBORATION EVIDENCE
       In his sole issue, Appellant contends that his confession to Harris was not sufficiently
corroborated. Appellant argues that, absent Harris’s testimony, the verdict cannot be supported
because (1) no blood was found on his clothing; (2) no weapon was ever recovered; (3) the
record does not show when his DNA was left in Underwood’s vehicle; (4) no fingerprints or
physical evidence placed him at the crime scene; (5) he could not have completed the murder in
the fifteen minutes that he was gone from his dorm room; and (6) Underwood was
communicating with Thomas, who lived near the crime scene. According to Appellant, the
record is insufficient to support the jury’s “finding that Appellant is himself specifically
connected to the actual commission of the offense.”
Standard of Review and Applicable Law
       “A defendant may not be convicted of an offense on the testimony of a person to whom
the defendant made a statement against the defendant’s interest during a time when the person
was imprisoned or confined in the same correctional facility as the defendant unless the
testimony is corroborated by other evidence tending to connect the defendant with the offense
committed.” TEX. CODE CRIM. PROC. ANN. art. 38.075(a) (West Supp. 2016). Corroboration is
insufficient when it shows only that the offense was committed. Id. art. 38.075(b). A complaint
challenging the sufficiency of corroboration evidence is not the same as a challenge to the legal
sufficiency of the evidence to support the verdict as a whole. Cathey v. State, 992 S.W.2d 460,



                                               5
462-63 (Tex. Crim. App. 1999); Simmons v. State, 205 S.W.3d 65, 72 (Tex. App.—Fort Worth
2006, no pet.).
       When reviewing the sufficiency of corroboration evidence, we eliminate the jailhouse
informant’s testimony and consider the remaining evidence to determine whether it connects the
accused to commission of the offense. Smith v. State, 332 S.W.3d 425, 442 (Tex. Crim. App.
2011); Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008). The sufficiency of
corroboration evidence is judged according to the facts and circumstances of each case. Smith,
332 S.W.3d at 442. The corroborating evidence need not prove the accused’s guilt beyond a
reasonable doubt. Malone, 253 S.W.3d at 257. Rather, direct or circumstantial corroboration is
sufficient when it shows that rational jurors could find that it sufficiently tends to connect the
accused to the offense. Smith, 332 S.W.3d at 442. If there are “conflicting views of the
evidence—one that tends to connect the accused to the offense and one that does not—we will
defer to the factfinder’s resolution of the evidence.” Id. It is inappropriate for an appellate court
to independently construe corroboration evidence. Id.
Analysis
       The accused’s presence at or near the crime scene at or about the time of the offense,
when coupled with other suspicious circumstances, may tend to connect the accused to the crime
so as to furnish sufficient corroboration. Malone, 253 S.W.3d at 257. Appellant, whose dorm
was located in close proximity to the crime scene, specifically told Underwood to meet him on
25th Street, and the record indicates that Underwood arrived at the designated meeting place.
Although outdoor security cameras were not recording at the time, indoor cameras showed
Appellant leaving his dorm only minutes after telling Underwood that he was heading toward
25th Street. After Underwood’s brief response to Appellant’s text that he was leaving the dorm,
there are no further texts between them. The jury heard Investigator Tarrant testify that the texts
placed Appellant in the same area at the same time as the murder. An accused’s proximity to the
crime scene is a factor that tends to establish guilt. See Wolfe v. State, 917 S.W.2d 270, 275
(Tex. Crim. App. 1996).
       The record also contains evidence of suspicious circumstances. An accused’s attempts to
conceal incriminating evidence, inconsistent statements, and implausible explanations to law
enforcement are probative of wrongful conduct and are circumstances of guilt. Guevara v. State,
152 S.W.3d 45, 50 (Tex. Crim. App. 2004). The jury heard evidence that Appellant claimed he



                                                 6
did not have a sexual relationship with Underwood, when text messages showed otherwise.
Appellant denied leaving his dorm, but campus security cameras showed Appellant leaving his
room. Appellant also denied visiting Underwood’s apartment and claimed his DNA would not
be found in Underwood’s vehicle. However, the jury heard evidence that Appellant’s DNA was
in the vehicle and that he visited Underwood’s apartment on more than one occasion. Appellant
also gave officers conflicting stories regarding the time when he last spoke to Underwood.
Additionally, officers discovered activity on Appellant’s tablet during a time when Appellant
claimed the tablet’s battery was dead. The jury also heard evidence that, approximately thirty
minutes before meeting with officers, Appellant deleted the very application that he used to
converse with Underwood.
       Additionally, “[m]otive is a significant circumstance indicating guilt.” Id. The record
contains evidence suggesting that Underwood was upset and had begun to distrust Appellant.
Investigator Tarrant testified that the relationship appeared to be falling apart. Detective Elliott
opined that Appellant did not want anyone knowing about his relationship with Underwood. In
fact, Appellant initially acted as though he was unaware that Underwood was male. Although
Appellant maintains that he was not absent from his dorm room long enough to commit the
murder, the jury could reasonably infer that Appellant, a college athlete who lived near the crime
scene, had the motive and opportunity to murder Underwood.
       The State was not required to provide physical evidence of Appellant’s guilt.            See
Delacerda v. State, 425 S.W.3d 367, 382 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d).
Even so, Appellant’s DNA was found in the same vehicle in which Underwood was shot.
Although Smith, the DNA analyst, could not say when the DNA was deposited, the presence of
Appellant’s DNA in Underwood’s vehicle is still indicative of guilt. See Rivera v. State, 89
S.W.3d 55, 60 (Tex. Crim. App. 2002) (while the presence of DNA could indicate guilt, the
absence of DNA does not indicate innocence); see also Hardge v. State, No. 01-11-01112-CR,
2013 WL 4680403, at *7 (Tex. App.—Houston [1st Dist.] Aug. 29, 2013, pet. ref’d) (mem. op.,
not designated for publication) (although analyst could not determine precisely when appellant
deposited the DNA, jury could infer that appellant left his DNA at the crime scene at or near
time of murder). The jury could reasonably infer that Appellant left his DNA in the vehicle at or
near the time he shot Underwood. See Hardge, 2013 WL 4680403, at *7.




                                                 7
         Regarding Thomas as the potential perpetrator, the jury heard evidence of his connection
to Underwood, including his residence near the crime scene, his attempts to get Appellant to visit
him, the possibility that he may have sought money from Underwood, and evidence that he may
have moved out of state.           The jury also heard evidence that Thomas was cleared of any
wrongdoing. As factfinder, the jury was entitled to reject any notion that Thomas may have been
involved in the murder. See Smith, 332 S.W.3d at 442.
         Contrary to Appellant’s contention, the inculpatory evidence raises more than a mere
suspicion of Appellant’s guilt. See Winfrey v. State, 393 S.W.3d 763, 771 (Tex. Crim. App.
2013). Rational jurors could find that the inculpatory evidence sufficiently tends to connect
Appellant to the offense. See Smith, 332 S.W.3d at 442. We overrule Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                 BRIAN HOYLE
                                                                    Justice

Opinion delivered August 24, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          8
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 24, 2016


                                         NO. 12-16-00011-CR


                               CARLTON RAY CHAMPION, JR.,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0494-15)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.